DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants submission filed on December 22, 2020 has been entered. Claims 5 and 6 have been canceled. Claims 1, 7 and 8 have been amended. Claims 1-4 and 7-8 are pending and are the subject of the present action. 

Objection
Claim 1 is objected to for reciting “Ophosphoethanolamine” instead of “O-phosphoethanolamine”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al. "Myogel supports the ex-vivo amplification of corneal epithelial cells." Experimental eye research 88.3 (2009): 339-346 (hereinafter Francis) in view of Zhang et al. "The effect of amniotic membrane de-epithelialization method on its biological properties and ability to promote limbal epithelial cell culture." Investigative ophthalmology & visual science 54.4 (2013): 3072-3081 (hereinafter Zhang, reference of record) and Chee et al. "Limbal stem cells: the search for a marker." Clinical & experimental ophthalmology 34.1 (2006): 64-73 (hereinafter Chee). This rejection is newly applied to address applicants claim amendments on December 15, 2020. This new rejection renders applicants arguments filed on December 22, 2020 moot. 
Claim 1 describes a method for culturing limbal stem cells, comprising: covering a slide glass with an epithelial cell-removed amniotic membrane for fixation to obtain a slide glass scaffold with the amniotic membrane fixed thereon; placing a limbal tissue on the slide glass scaffold with the amniotic membrane fixed thereon; and culturing the limbal tissue on the slide glass scaffold with the amniotic membrane fixed thereon to generate a limbal tissue-derived epithelial cell sheet on the slide glass scaffold, wherein the limbal tissue on the slide glass scaffold with the amniotic membrane fixed thereon is cultured in DMEM/F12(1:1) supplemented with human serum, an epithelial cell growth factor (EGF), dimethyl sulfoxide (DMSO), insulin transferrin selenium (ITS), and O-phosphoethanolamine; wherein the human serum is a human albumin serum, and added at 4 to 6% (v/v) of the entire medium; and wherein the limbal stem cells are characterized by a positive expression of a p63a marker. Claim 2 describes the method according to claim 1, wherein each of the width and length of the amniotic membrane is 28 to 35 mm. Claim 3 describes the method according to claim 1, wherein epithelial cells of the amniotic 
Francis describes an ex vivo culturing method for limbal stem cell expansion using de-epithelialized human amniotic membrane explants (Francis, abstract and intro para 2). Francis describes preparing a 50 mm amniotic membrane disk by thawing on a glass microscope slide and removing the amniotic membrane epithelium using 2 mL of trypsin for 20 min combined with mechanical scraping. Francis then cut a 15 x 15 mm section of the denuded amniotic membrane to serve as an explant culture substrate for the limbal tissue (Francis, 2.1 Cell carrier preparation). Francis describes culturing the limbal tissue containing limbal stem cells on the denuded amniotic membranes using a corneal media comprising 1:1 DMEM/F12 and 15% human serum supplemented with epidermal growth factor and insulin transferrin and selenium supplement (Francis, 2.2 Explant culture technique). Francis describes monitoring cellular growth over a 15 day period and/or until confluence was reached (ie 100% of the area of the amniotic membrane explant was covered with limbal tissue) (Francis, 2.3 Growth rate and Fig 1, Fig 2). Francis found that culturing on de-epithelialized human amniotic membranes provided the most reliable medium for confluent growth when compared to other supports such as matrigel, myogel and stromagel (Francis, 3. Results para 2 and Fig 2). Francis describes methods for transplanting the ex vivo cultured limbal stem cells into patients (Francis, Discussion second to last paragraph). Furthermore, Francis provides motivation for examining specific limbal stem cell markers to further refine ex-vivo amplification and isolation techniques (Francis, Discussion last paragraph). Francis does not expressly describe using 4 to 6 
Zhang describes using 5 M urea to de-epithelized human amniotic membranes for limbal tissue culture (Zhang, Methods: HAM Denudation, pg 3073). Zhang concludes that urea treatment resulted in the complete amniotic epithelial cell removal with a higher level of basement membrane integrity and more favorable extracellular matrix growth factor composition when compared to similar conventional approaches using EDTA or trypsin (Zhang, Discussion, pg 3080). 
It would have been obvious to one of ordinary skill in the art to incorporate the 5 M urea de-epithelization process described by Zhang into the ex vivo culturing method for limbal stem cell expansion described by Francis. It would have been a matter of applying a known technique to improve limbal stem cell expansion since Zhang reported superior membrane integrity and extracellular matrix growth factor composition when using urea treatment when compared to trypsin treatment. For these reasons one would have been motivated to do so in order to improve membrane integrity and extracellular matrix growth factor composition. Furthermore, although it’s granted that Francis does not expressly describe p63α positive limbal stem cells, it is argued that p63α expression is an inherent feature of limbal stem cells. Inherent features need not be recognized at the time of invention, see MPEP 2112. To support this conclusion, Chee reports immunostaining characteristics of limbal stem cells and consistently found p63α positive expression amongst limbal stem cells (Chee, Table 1 and abstract). Additionally, Francis reported a clear appreciation for limbal stem cell markers to improve ex-vivo amplification and isolation techniques (Francis, Discussion last paragraph). Furthermore, it’s argued that the exact width/length of the amniotic membrane, glass slide dimensions, culturing time, confluency range percentage (v/v) of human serum and standard culture media components would have resulted from routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633